Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Shannon Blane Sessums, Appellant                      Appeal from the 6th District Court of Red
                                                      River County, Texas (Tr. Ct. No.
No. 06-14-00017-CR        v.                          CR02060).         Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Shannon Blane Sessums, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 24, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk